internal_revenue_service number release date index number -------------------------------------- ------------------------------------------------- ------------------------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-161885-03 date date trust ------------------------------------------------------------------------------------------------------- ------------------------ ------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- a b c d1 x y -------------------------- -------------------------- -------------------------- ------------------ ---- ---- z dear --------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of trust by its authorized representative requesting certain rulings under the internal_revenue_code and c a was the grantor of trust which was revocable by a during a’s life under the terms of trust which became irrevocable upon a’s death the residue of a’s estate after certain pecuniary and specific bequests is to be divided into a charitable share consisting of x of the remaining trust assets to be distributed to a’s private_foundation the foundation and a children’s share consisting of y of the remaining the information submitted states that a died on d1 survived by two children b the terms of the b crut and the c crut collectively the cruts are plr-161885-03 trust assets trust provides that all transfer_taxes other than certain generation- skipping transfer_taxes shall be payable from the children’s share if either or both of a’s children survive a the children’s share is further divided into equal shares for b and c b’s share is subdivided into two trusts pursuant to a formula provided in trust one share for the benefit of b and b’s descendants the descendants trust and one share intended to qualify as a charitable_remainder_unitrust crut under sec_664 with b as the unitrust beneficiary the b crut c’s share is to be held as a crut with c as the unitrust beneficiary the c crut substantially identical other than the identity of the unitrust beneficiary each of the cruts provides that the beneficiary shall receive an annual unitrust_amount equal to the lesser_of a the trust income as defined in sec_643 or b z of the net fair_market_value fmv of the trust assets valued as of the first day of the taxable_year the unitrust_amount also includes any amount of trust income in excess of b to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed as z of the net fmv of the trust assets on the valuation dates upon the death of the unitrust recipient the trust property shall be distributed to the foundation or to another qualified charity if the foundation no longer exists or is no longer an organization described in sec_170 and sec_2055 death but payment may be deferred from such date until the end of the taxable_year of the trust in which occurs the complete funding of the trust within a reasonable_time after the end of the taxable_year in which complete funding occurs overpayments or underpayments between the trust and the unitrust recipient must be accounted for in the manner described in the sec_664 regulations been made to b and c in respect of their unitrust interests the trustee of trust proposes to obtain an order from the appropriate state court modifying trust by adding the following provision the cruts have not been funded by the trustee of trust and no payments have the obligation to pay the unitrust_amount shall commence as of a’s date of my trustee shall pay the federal or state estate_tax or death_tax liability including any federal or state tax_deficiency interest and or penalty related thereto the tax_liability out of assets that would otherwise pass to the b crut and the c crut if i my trustee makes interim distributions to the b crut and or the c crut either to either crut or by a direct transfer to one or both of the recipients prior to the final_determination of the tax_liability and ii the assets retained by my trustee are insufficient to pay any remaining tax_liability the recipient of each trust shall pay the share of such insufficiency attributable to the trust of which he or she is the recipient the trustee plr-161885-03 of a_trust shall not return any of its assets to the trustee of trust or pay any portion of the tax_liability from assets previously contributed to the trust by the trustee of trust if the recipient pays his or her share of such insufficiency my trustee shall continue to administer the trust for the recipient’s benefit exactly as if the full tax_liability had been satisfied with assets retained by trust if a recipient fails to pay his or her share of such insufficiency the unitrust_interest with respect to such recipient shall immediately terminate sec_664 defines a crut sec_664 provides that no sec_1_664-1 provides that notwithstanding sec_1_664-1 and sec_1_664-1 of the income_tax regulations provides that in order for a amount other than the payments described in sec_664 the unitrust_amount and other than qualified gratuitous transfers described in sec_664 may be paid from a crut to or for_the_use_of any person other than an organization described in sec_170 trust to be a charitable_remainder_trust it must meet the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust sec_1_664-2 and sec_1_664-3 for purposes of sec_2055 and sec_2106 a charitable_remainder_trust shall be deemed created at the date of death of the decedent even though the trust is not funded until the end of a reasonable period of administration or settlement if the obligation to pay the annuity or unitrust_amount with respect to the property passing in trust at the death of the decedent begins as of the date of death of the decedent even though the requirement to pay such amount is deferred in accordance with the rules provided in sec_1_664-1 if permitted by applicable local law or authorized by the provisions of the governing instrument the requirement to pay such amount may be deferred until the end of the taxable_year of the trust in which occurs the complete funding of the trust charitable_remainder_trust or to a recipient in respect of an annuity or unitrust_amount paid credited or required to be distributed by an estate or by a_trust which is not a charitable_remainder_trust shall be governed by the rules of subchapter_j of chapter of subtitle a of the code other than sec_664 in the case of a charitable_remainder_trust which is partially or fully funded during the period of administration of an estate or settlement of a_trust which is not a charitable_remainder_trust the treatment of any amounts paid credited or required to be distributed by the charitable_remainder_trust shall be governed by the rules of sec_664 trust is modified by the state court as described above the trustee may make a partial or complete funding of the cruts or make payments from trust to b and c in respect of their unitrust amounts without causing the cruts to cease to qualify under sec_664 even though the estate_tax liability arising from a’s death has not been finally based solely on the facts and representations submitted we conclude that if sec_1_664-1 provides that the treatment of a distribution to a plr-161885-03 determined if after the modification of trust b or c fails to pay any additional tax_liability for which they would be responsible under the modification to trust then that beneficiary’s crut will cease to qualify under sec_664 estate_taxes are paid out of the children's share regardless of whether b or c personally pays any portion of the estate_tax further the deduction allowed is determined based on the actuarial value of the remainder interests as of the date of a's death even if b or c’s unitrust_interest is terminated because the child fails to pay the tax for purposes of sec_2055 the estate_tax charitable deduction is determined as if all except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code in particular we offer no opinion as to whether the cruts otherwise qualify under sec_664 this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representative sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
